DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This office action is in response to the application filed on 12/17/2018.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 10-11 is objected to because of the following informalities: ”rotation field” shows lack of antecedent’s basis.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: please clarify claim dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims use the term “could” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted in clearly expressed manner.


Allowable Subject Matter
Claims 1-8 and 20 are allowed, pending corrections to claims indicated rejection/objected noted on record.
Regarding claim 1, Bert teaches apparatus of claim 1.
However, the following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a field generator that applies a rotation field that is orthogonal to the clamping force field applied by the electrodes, the field generator comprising an input that selects an angle of the rotation field; and a processor coupled to the electrodes and the field generator, the processor operable to: determine a desired orientation angle of a first subset of the chiplets; activate one or more of the electrodes so that a second subset of the chiplets different than the first subset is kept from rotating by the clamping force field applied by the one or more of the electrodes; 

Claims 9-14 are allowed, pending corrections to claims indicated rejection/objected noted on record.
Regarding claim 9, Bert teaches apparatus of claim 9.
However, the following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…at least one magnet that is configurable via an input to exert a magnetic field on the chiplets at a selectable angle relative to the assembly surface; and a processor coupled to the electrodes and the at least one magnet, the processor operable to: determine a desired orientation angle of a first subset of the chiplets; activate one or more of the electrodes so that a second subset of the chiplets different than the first subset is kept from rotating by the clamping force field applied by the one or more of the electrodes; and while the clamping force field is being applied, activate the at least one magnet at the selected angle to cause the first subset of the chiplets to be oriented at the desired orientation angle.”

Claims 15-19 are allowed, pending corrections to claims indicated rejection/objected noted on record.
Regarding claim 15, Bert teaches apparatus of claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ide; Bert et al., US 20180182650, discloses a power converter.
This application is in condition for allowance except for the following formal matters:  
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN R PEREZ/Examiner, Art Unit 2839